     
 
  GOLDEN TELECOM INC.
EDN SOVINTEL LLC
and
GTS FINANCE INC. as Original Borrowers and Original Guarantors

 
  arranged by
CITIBANK N.A., London Branch
and
ING BANK N.V.
as Arranger
with
CITIBANK INTERNATIONAL PLC
acting as Agent
 
  AMENDMENT AND RESTATEMENT AGREEMENT
RELATING TO A TERM FACILITY AGREEMENT
DATED 25 JANUARY 2007 AS PREVIOUSLY AMENDED AND
RESTATED ON 22 MARCH 2007.
 
   

      CONTENTS

Clause
  Page

1. Definitions And Interpretation

2. Amendment

3. Continuity And Further Assurance

4. Miscellaneous

5. Governing Law

Schedule 1 The Original Obligors

1

THIS AGREEMENT is dated 20 November 2007 and made between:



(1)   GOLDEN TELECOM INC. (the “Company”);



(2)   THE SUBSIDIARIES of the Company listed in Schedule 1 (The Original
Obligors) as original borrowers (together with the Company the “Original
Borrowers”);



(3)   THE SUBSIDIARIES of the Company listed in Schedule 1 (The Original
Obligors) as original guarantors (together with the Company the “Original
Guarantors”);



(4)   CITIBANK INTERNATIONAL PLC as agent of the other Finance Parties (the
“Agent”).

IT IS AGREED as follows:

RECITALS



(A)   By a term facility agreement dated 25 January 2007 as amended and restated
on 22 March 2007 between the Company, the Original Borrowers, the Original
Guarantors, the Arranger, the Original Lenders and the Agent, a term facility
was made available on the terms and conditions thereof (the “Term Facility
Agreement”).



(B)   By a letter dated 2 November 2007 the Company had, on behalf of itself and
the other Obligors, inter alia, requested the Majority Lenders to amend Clause
21.14 (Loans and Guarantees) of the Term Facility Agreement as set out in Clause
2 (Amendment) below.



(C)   The Majority Lenders and the Obligors have agreed to amend and restate the
Term Facility Agreement upon the terms set out below in order to specifically
amend Clause 21.14 (Loans and Guarantees) of the Term Facility Agreement.



(D)   In accordance with Clauses 25.7 (Majority Lenders’ Instructions) and 34.1
(Required consents) of the Term Facility Agreement, the Agent has executed this
Agreement on behalf of the Finance Parties pursuant to instructions issued by
the Majority Lender on or before 9 November 2007.

IT IS AGREED as follows:



1.   DEFINITIONS AND INTERPRETATION



1.1   Definitions

In this Agreement:

"Effective Date” means 9 November 2007.

"Restated Agreement” means the Term Facility Agreement, as amended and restated
by this Agreement.



1.2   Incorporation of Defined Terms

Terms defined in the Term Facility Agreement shall, unless otherwise defined
herein, have the same meaning herein and the principles of construction set out
in the Term Facility Agreement shall have effect as if set out in this
Agreement.



1.3   Clauses

In this Agreement any reference to a “Clause” or “Schedule” is, unless the
context otherwise requires, a reference to a Clause or Schedule hereof. Clause
headings are for ease of reference only.



1.4   Third party rights

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.



1.5   Designation

In accordance with the Term Facility Agreement, each of the Company and the
Agent designates this Agreement as a Finance Document.



2.   AMENDMENT

On the Effective Date Clause 21.14 (Loans and Guarantees) of the Term Facility
Agreement shall be deleted and shall be replaced by the new Clause 21.14 as set
out below:

“Save for (a) any loan, credit, guarantee or indemnity granted by any member of
the Reporting Group to, or in favour of, any third party up to a maximum
aggregate amount for the Reporting Group of US$ 50,000,000 (fifty million
dollars), and (b) any loan, credit, guarantee or indemnity granted by any member
of the Reporting Group to any other member of the Reporting Group, no Obligor
shall (and the Company shall ensure that no other member of the Group will) make
any loans, grant any credit (save in the ordinary course of business) or give
any guarantee or indemnity (except as required under any of the Finance
Documents) to or for the benefit of any person or otherwise voluntarily assume
any liability, whether actual or contingent, in respect of any obligation of any
person.”



3.   CONTINUITY AND FURTHER ASSURANCE



3.1   Continuing obligations

The provisions of the Term Facility Agreement and the other Finance Documents
shall, save as amended by this Agreement, continue in full force and effect.



3.2   Further assurance

Each Obligor shall, at the request of the Agent and at its own expense, do all
such acts and things necessary or desirable to give effect to the amendments
effected or to be effected pursuant to this Agreement.



4.   MISCELLANEOUS



4.1   Incorporation of terms

The provisions of Clause 30 (Notices), Clause 32 (Partial Invalidity), Clause 33
(Remedies and Waivers), Clause 34 (Amendments and Waivers) and Clause 39
(Enforcement) of the Term Facility Agreement shall be incorporated into this
Agreement as if set out in full in this Agreement and as if references in those
clauses to “this Agreement” or “the Finance Documents” are references to this
Agreement.



4.2   Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.



5.   GOVERNING LAW

This Agreement is governed by English law.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

SCHEDULE 1

The original Obligors

          Name of Original Borrower   Registration number (or equivalent, if
any)
Golden Telecom Inc.
    N/A  
EDN Sovintel LLC.
    1027739006690  
GTS Finance Inc.
    N/A  

          Name of Original Guarantor   Registration number (or equivalent, if
any)
Golden Telecom Inc.
    N/A  
EDN Sovintel LLC.
    1027739006690  
GTS Finance Inc.
    N/A  

2

      SIGNATURES OF AMENDMENT AND RESTATEMENT AGREEMENT THE COMPANY     GOLDEN
TELECOM INC    
By:
Address:
  /s/ Jean-Pierre Vandromme
Golden Telecom Inc.
2831 29th St., NW
Washington, DC
20008 USA
Attention:
Fax:
  General Counsel
+1-202-332-4877

     

      THE ORIGINAL BORROWERS GOLDEN TELECOM INC     By: /s/ Jean-Pierre
Vandromme
Address: Golden Telecom Inc.
2831 29th St., NW
Washington, DC
20008 USA
Attention: General Counsel
Fax: +1-202-332-4877


     

      EDN SOVINTEL LLC     By: /s/ Olga Semenova
By: /s/ Jean-Pierre Vandromme
Address: EDN Sovintel LLC
1 Kozhevnichesky Proezd
Moscow, Russia

115114
 
Attention: General Counsel
Fax: +7-495-797-9306


3

      EDN SOVINTEL LLC    
GTS FINANCE INC
By: /s/ Bor
Address: Golden T
2831 29t
Washingt
20008 US
 
is Svetlichny
elecom Inc.
h St., NW
on, DC
A
Attention: General
Fax: +1-202-
  Counsel
332-4877

     

      THE ORIGINAL GUARANTORS GOLDEN TELECOM INC     By: /s/ Jean-Pierre
Vandromme
Address: Golden Telecom Inc.
2831 29th St., NW
Washington, DC
20008 USA
Attention: General Counsel
Fax: +1-202-332-4877


     

      EDN SOVINTEL LLC     By: /s/ Olga Semenova
By: /s/ Jean-Pierre Vandromme
Address: EDN Sovintel LLC
1 Kozhevnichesky Proezd
Moscow, Russia

115114
 
Attention: General Counsel
Fax: +7-495-797-9306


4

      EDN SOVINTEL LLC    
GTS FINANCE INC
By: /s/ Bor
Address: Golden T
2831 29t
Washingt
20008 US
 
is Svetlichny
elecom Inc.
h St., NW
on, DC
A
Attention: General
Fax: +1-202-
  Counsel
332-4877

THE AGENT on behalf of the Finance Parties and acting on the instructions of the
Majority Lenders.

      CITIBANK INTERNATIONAL PLC
By:
Address:
  /s/ R. Brody
European Loans Agency
Capital Markets and Banking Operations
Citibank International PLC
5th Floor Citigroup Centre,
Canary Wharf London E14 5LB
Attention:
Fax:
  Mrs. R. Brody
+44 (0) 20 8636 3824

5